Case 1:20-cv-00127-KAM Document 21 Filed 11/04/20 Page 1 of 18 PageID #: 416



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X

CECIL MORRISON SIMON,

                   Plaintiff,
                                              MEMORANDUM AND ORDER
           -against-
                                              20-CV-127(KAM)
COMMISSIONER OF THE SOCIAL SECURITY
ADMINISTRATION,

                   Defendant.

----------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

           Cecil M. Simon (“plaintiff”) appeals the final

decision of the Commissioner of Social Security (“defendant” or

the “Commissioner”), which found that plaintiff was not disabled

within the meaning of the Social Security Act (the “Act”), and

therefore, was not eligible for supplemental security income

benefits under the Act.      Presently before the court are

plaintiff’s motion for judgment on the pleadings and defendant’s

cross-motion for judgment on the pleadings.         For the reasons

herein, plaintiff’s motion is GRANTED, defendant’s motion is

DENIED, and the case is REMANDED for further proceedings

consistent with this Memorandum and Order.

                                Background

           The parties have filed a joint statement of stipulated

facts, which the court incorporates by reference.          (See ECF No.



                                     1
Case 1:20-cv-00127-KAM Document 21 Filed 11/04/20 Page 2 of 18 PageID #: 417



20-1, Joint Statement of Facts (“Stip.”).)         The court will

briefly recount the factual background relevant to the parties’

pending motions.

           Plaintiff’s alleged disability stems from spinal and

gastrointestinal issues, as well as left eye blindness.           In

2005, plaintiff was diagnosed with ulcerative colitis.           (Id. at

4.)   In July 2010, plaintiff underwent a colonoscopy that

revealed various forms of non-specific mild, moderate acute, and

chronic inflammation.     (Id. at 4-5.)      In April 2014, plaintiff

received a colon biopsy that revealed mild to moderate chronic

inflammation at various locations.        (Id. at 5.)    In December

2015, plaintiff was diagnosed with lumbosacral radiculopathy, a

disease involving the lumbar spinal nerve root.          (Id. at 6.)    In

July 2016, an MRI of the plaintiff’s cervical spine revealed

bulging discs and spondylosis.       (Id.)    Concurrently, an MRI of

the plaintiff’s lumbar spine revealed multiple mild disc bulges.

(Id.)   Also, according to plaintiff, his left eye was blinded in

an encounter with a police officer in the 1980s.          (Id. at 7.)

           The parties’ arguments in this appeal focus on the

Administrative Law Judge’s handling of the opinion of Dr. John

Fkiaras, who conducted a consultative internal medicine

examination of plaintiff on October 21, 2016, after plaintiff

filed his application for benefits.        (Id. at 5.)    Plaintiff

reported to Dr. Fkiaras cervical pain over the previous five


                                     2
Case 1:20-cv-00127-KAM Document 21 Filed 11/04/20 Page 3 of 18 PageID #: 418



years, back pain over the previous two to three years, and

shoulder pain over the previous ten years.         (Id.)   Plaintiff

rated his neck and spine pain as seven or eight, out of ten, in

severity.    (Id.)   Plaintiff described difficulty walking four to

five blocks and climbing two to three stairs at a time,

difficulty lifting 30 pounds, and difficulty standing for more

than 20 minutes or sitting for more than 30-35 minutes at any

one time, although twice weekly physical therapy provided some

pain relief, as did marijuana use.        (Id.)

            Plaintiff also told Dr. Fkiaras that he was hit by a

police officer in his left eye in the 1980s, and as a result, he

was blind in that eye.     (Id.)    An eye examination by Dr. Fkiaras

revealed plaintiff’s right eye vision was 20/20, and his left

eye vision was 20/200.     (Id. at 6.)     Dr. Fkiaras also noted that

plaintiff’s left pupil was not reactive to light.          (Id.)

            During the examination, plaintiff also stated that he

was stabbed in the abdomen in 1991 or 1992, and that he had

suffered from ulcerative colitis since 2005.         (Id. at 5-6.)     Dr.

Fkiaras observed a surgical scar on plaintiff’s left abdomen.

(Id. at 6.)    Plaintiff told Dr. Fkiaras that he had bouts of

diarrhea four to five times per day, and sometimes up to ten

times per day.    (Id.)

            Dr. Fkiaras further observed: plaintiff had a moderate

antalgic gait and could not walk on his heals, could walk on his


                                     3
Case 1:20-cv-00127-KAM Document 21 Filed 11/04/20 Page 4 of 18 PageID #: 419



toes with difficulty, and could only squat one half of the way

down; plaintiff’s stance was normal, and he was able to rise

from a chair, change for the exam, and was able to get on and

off of the exam table, all without assistance; plaintiff’s

cervical spine revealed reduced range of motion, and plaintiff’s

lumbar spine showed reduced rotation and flexation; plaintiff’s

left hip was limited with respect to backward extension and

abduction; plaintiff’s joints were stable; and plaintiff’s deep

tendon reflexes were normal.       (Id.)

           Ultimately, Dr. Fkiaras opined that plaintiff was

“restricted from activities which require fine visual acuity,”

“restricted from driving and operating machinery,” and

“restricted from activities which require exposure to

unprotected heights.”     (Id. at 7; ECF No. 10, Administrative

Record (“Tr.”), at 280.)      Dr. Fkiaras further opined that

plaintiff had “moderate limitation standing extended periods,”

“moderate limitation for repetitive heavy lifting, carrying,

pushing, pulling, squatting, kneeling, and crouching,” and that

plaintiff “should avoid smoke, dust, and known respiratory

irritants.”   (Id.)    Lastly, Dr. Fkiaras opined that plaintiff

had “moderate-to-severe schedule disruptions.”          (Id.)

           Plaintiff’s application for benefits, which was filed

on August 23, 2016, claimed that he was disabled as a result of

his ulcerative colitis, asthma, back and spinal injuries,


                                     4
Case 1:20-cv-00127-KAM Document 21 Filed 11/04/20 Page 5 of 18 PageID #: 420



glaucoma, and left eye problems, with an alleged onset date of

December 12, 2015.     (Stip. at 1; Tr. at 55.)      The Commissioner

denied plaintiff’s application, and on November 11, 2016,

plaintiff filed a written request for a hearing before an

Administrative Law Judge (“ALJ”).        (See Tr. at 12.)

            On September 5, 2018, ALJ Joani Sedaca presided over

plaintiff’s hearing.     (See id. at 21.)     Plaintiff appeared in

person, and was represented by William Aronin, Esq.           (Id. at

23.)   Melissa Fass Karlin, a vocational expert, provided

testimony during the hearing.       (Id. at 46.)    In a decision dated

November 1, 2018, ALJ Sedaca concluded that plaintiff was not

disabled.    (Id. at 12-17.)

            Plaintiff appealed the ALJ’s decision to the Appeals

Council, and on November 5, 2019, the Appeals Council denied

review of the ALJ’s decision (id. at 1-3), rendering the ALJ’s

decision the final decision of the Commissioner.          On January 7,

2020, plaintiff filed the instant action in federal court.            (See

generally ECF No. 1, Complaint.)

                             Legal Standard

            Unsuccessful claimants for disability benefits under

the Act may bring an action in federal district court seeking

judicial review of the Commissioner’s denial of their benefits

“within sixty days after the mailing . . . of notice of such

decision or within such further time as the Commissioner of


                                     5
Case 1:20-cv-00127-KAM Document 21 Filed 11/04/20 Page 6 of 18 PageID #: 421



Social Security may allow.”      42 U.S.C. §§ 405(g), 1383(c)(3).         A

district court, reviewing the final decision of the

Commissioner, must determine whether the correct legal standards

were applied, and whether substantial evidence supports the

decision.   See Schaal v. Apfel, 134 F.3d 496, 504 (2d Cir.

1998).

            A district court may set aside the Commissioner’s

decision only if the factual findings are not supported by

substantial evidence, or if the decision was based on legal

error.   Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008).

“Substantial evidence is ‘more than a mere scintilla,’” and must

be relevant evidence that a “‘reasonable mind might accept as

adequate to support a conclusion.’”        Halloran v. Barnhart, 362

F.3d 28, 31 (2d Cir. 2004) (quoting Richardson v. Perales, 420

U.S. 389, 401 (1971)).     If there is substantial evidence in the

record to support the Commissioner’s factual findings, those

findings must be upheld.      42 U.S.C. § 405(g).      Inquiry into

legal error requires the court to ask whether the plaintiff has

“had a full hearing under the [Commissioner’s] regulations and

in accordance with the beneficent purposes of the [Social

Security] Act.”    Moran v. Astrue, 569 F.3d 108, 112 (2d Cir.

2009) (quoting Cruz v. Sullivan, 912 F.2d 8, 10 (2d Cir. 1990)

(second alteration in original)).        The reviewing court does not

have the authority to conduct a de novo review, and may not


                                     6
Case 1:20-cv-00127-KAM Document 21 Filed 11/04/20 Page 7 of 18 PageID #: 422



substitute its own judgment for that of the ALJ, even when it

might have justifiably reached a different result.           Cage v.

Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012).

           To receive disability benefits, a claimant must be

“disabled” within the meaning of the Act.         See 42 U.S.C. §

423(a), (d).    A claimant is disabled under the Act when he is

unable to “engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than

12 months.”    42 U.S.C. § 423(d)(1)(A); Shaw v. Chater, 221 F.3d

126, 131–32 (2d Cir. 2000).      The impairment must be of “such

severity” that the claimant is unable to do his previous work or

engage in any other kind of substantial gainful work.           42 U.S.C.

§ 423(d)(2)(A).    “The Commissioner must consider the following

in determining a claimant’s entitlement to benefits: ‘(1) the

objective medical facts [and clinical findings]; (2) diagnoses

or medical opinions based on such facts; (3) subjective evidence

of pain or disability . . . ; and (4) the claimant’s educational

background, age, and work experience.’”         Balodis v. Leavitt, 704

F. Supp. 2d 255, 262 (E.D.N.Y. 2001) (quoting Brown v. Apfel,

174 F.3d 59, 62 (2d Cir. 1999)).

           Pursuant to regulations promulgated by the

Commissioner, a five-step sequential evaluation process is used


                                     7
Case 1:20-cv-00127-KAM Document 21 Filed 11/04/20 Page 8 of 18 PageID #: 423



to determine whether the claimant’s condition meets the Act’s

definition of disability.      See 20 C.F.R. § 404.1520.       This

process is essentially as follows:

           [I]f the Commissioner determines (1) that the
           claimant is not working, (2) that he has a ‘severe
           impairment,’ (3) that the impairment is not one
           [listed in Appendix 1 of the regulations] that
           conclusively    requires   a    determination   of
           disability, and (4) that the claimant is not
           capable of continuing in his prior type of work,
           the Commissioner must find him disabled if (5)
           there is not another type of work the claimant can
           do.

Burgess, 537 F.3d at 120 (quotation and citation omitted); see

also 20 C.F.R. § 404.152(a)(4).

           During this five-step process, the Commissioner must

consider whether “the combined effect of any such impairment

. . . would be of sufficient severity to establish eligibility

for Social Security benefits.”       20 C.F.R. § 404.1523.      Further,

if the Commissioner does find a combination of impairments, the

combined impact of the impairments, including those that are not

severe (as defined by the regulations), will be considered in

the determination process.      20 C.F.R. § 416.945(a)(2).       In steps

one through four of the sequential five-step framework, the

claimant bears the “general burden of proving . . . disability.”

Burgess, 537 F.3d at 128.      At step five, the burden shifts from

the claimant to the Commissioner, requiring that the

Commissioner show that, in light of the claimant’s residual



                                     8
Case 1:20-cv-00127-KAM Document 21 Filed 11/04/20 Page 9 of 18 PageID #: 424



functional capacity, age, education, and work experience, the

claimant is “able to engage in gainful employment within the

national economy.”     Sobolewski v. Apfel, 985 F. Supp. 300, 310

(E.D.N.Y. 1997).

           Lastly, a court reviewing final decisions of the

Commissioner is explicitly authorized to order further

administrative proceedings when appropriate.         42 U.S.C. § 405(g)

(“The court shall have power to enter, upon the pleadings and

transcript of the record, a judgment affirming, modifying, or

reversing the decision of the Commissioner of Social Security,

with or without remanding the cause for a rehearing.”).           Remand

is warranted where “there are gaps in the administrative record

or the ALJ has applied an improper legal standard.”           Rosa v.

Callahan, 168 F.3d 72, 82-83 (2d Cir. 1999) (quoting Pratts v.

Chater, 94 F.3d 34, 39 (2d Cir. 1996)).

                                Discussion

      I.   The ALJ’s Disability Determination

           Using the five-step sequential process to determine

whether a claimant is disabled as mandated by the regulations,

the ALJ in this matter determined at step one that plaintiff had

not engaged in substantial gainful activity since his

application date of August 23, 2016.         (Tr. at 14.)

           At step two, the ALJ determined that plaintiff

suffered from the following severe impairments: left eye


                                     9
Case 1:20-cv-00127-KAM Document 21 Filed 11/04/20 Page 10 of 18 PageID #: 425



blindness, lumbar degenerative disc disease, cervical

degenerative disc disease, and obesity.          (Id.)   The ALJ noted

that these impairments “significantly limit[ed] the ability [of

plaintiff] to perform basic work functions as required by SSR

85-28.”   (Id.)    In addition, the ALJ found that plaintiff’s

asthma was a non-severe impairment, reasoning that evidence of

the impairment did not show that it caused “more than minimal

functional limitations.”       (Id.)

            At step three, the ALJ found that plaintiff did not

have an impairment or combination of impairments that equaled

the severity of listed impairments under 20 C.F.R. Part 404,

Subpart P, Appendix 1 (20 C.F.R. §§ 416.920(d), 416.925, and

416.926).    (Id.)

            At step four, the ALJ determined that plaintiff had

the residual functional Capacity (“RFC”) to perform “medium

work” 1 as defined in 20 C.F.R. § 416.967, except for any work

that required “fine visual acuity,” a need for peripheral

vision, and he could not be exposed to certain hazards during

work, including unprotected heights, driving, or large moving

machinery.    (Id.)   The ALJ found that although plaintiff’s



1 “Medium work involves lifting no more than 50 pounds at a time with frequent
lifting or carrying of objects weighing up to 25 pounds.” 20 C.F.R. §
416.967(c). “If someone can do medium work, . . . he or she can also do
sedentary and light work,” and light work “requires a good deal of walking or
standing, or . . . sitting most of the time with some pushing and pulling of
arm or leg controls.” 20 C.F.R. § 416.967(b)-(c).



                                       10
Case 1:20-cv-00127-KAM Document 21 Filed 11/04/20 Page 11 of 18 PageID #: 426



impairments could reasonably be expected to cause his alleged

symptoms, plaintiff’s statements as to the intensity,

persistence, and limiting effects of the symptoms were not

entirely consistent with the rest of the medical evidence and

other evidence in the record.       (Id. at 15.)

           In addition, the ALJ opined that “[t]he record

contain[ed] very sparse medical evidence, with no record of

treatment since [plaintiff] received physical therapy in 2016.”

(Id. at 16.)    The ALJ noted that there were “no medical opinions

from treating sources” in the record.         (Id.)   The ALJ accorded

the opinion of Dr. Fkiaras, the consultative internal medicine

examiner, “little weight,” reasoning that there was not

“adequate support in the [record] for the extent of the

restrictions th[e] one-time examiner g[ave], including

[regarding plaintiff’s purported] respiratory limitations.”

(Id.)   The ALJ also discounted Dr. Fkiaras’s opinion that

plaintiff would have “moderate-to-severe schedule disruptions,”

because Dr. Fkiaras “did not explain what would cause these

disruptions.”    (Id.)

           The ALJ accorded “great weight,” on the other hand, to

a consultative ophthalmological evaluation performed by Dr.

Joseph Sturm.    (Id.)    Dr. Sturm diagnosed plaintiff with total

permanent blindness in the left eye.        (Id.)




                                     11
Case 1:20-cv-00127-KAM Document 21 Filed 11/04/20 Page 12 of 18 PageID #: 427



           Lastly, at step five, the ALJ determined that

plaintiff was capable of performing his past relevant work as a

cleaner.   (Id. at 17.)      The ALJ reasoned that the work-related

activities required of a cleaner were not precluded by

plaintiff’s RFC.     (Id.)

           Thus, the ALJ concluded that the plaintiff was not

disabled within the meaning of the Act since August 23, 2016.

(Id.)

     II.   The ALJ’s RFC Determination Was Not Supported by
           Substantial Evidence

           Plaintiff contends that the ALJ’s RFC determination

was not supported by substantial evidence, because the ALJ

incorrectly rejected Dr. Fkiaras’s opinion, the only opinion in

the record that provided for a functional assessment of

plaintiff’s bodily impairments.        (See ECF No. 17, Plaintiff’s

Memorandum of Law, at 2-6.)       Plaintiff avers that the ALJ failed

to explain why past evidence of plaintiff’s bouts of ulcerative

colitis were insufficient to support Dr. Fkiaras’s opinion that

plaintiff would have “moderate-to-severe schedule disruptions.”

(Id. at 4-5.)    With respect to Dr. Fkiaras’s opinion that

plaintiff would have moderate limitations in standing for

extended periods of time and in repetitive heavy lifting,

plaintiff agues that the ALJ “did not discuss which evidence

formed [the ALJ’s] determination to reject this portion of the



                                     12
Case 1:20-cv-00127-KAM Document 21 Filed 11/04/20 Page 13 of 18 PageID #: 428



opinion such that the court might be informed of the basis for

his rejections of these limitations.”         (Id. at 6.)    Regarding

the ALJ’s observation that the “record contains very sparse

medical evidence,” plaintiff suggests that the ALJ equated an

“absence of records or the absence of a treating source opinion

. . . to an absence of disability.”        (Id.)

           A. Bodily Limitations

           Based on the consultative exam of plaintiff, Dr.

Fkiaras opined, inter alia, that plaintiff “ha[d] a moderate

limitation for standing for extended periods and for repetitive

heavy lifting carrying, pushing, pulling, squatting, kneeling,

and crouching, and added that [plaintiff] should avoid smoke,

dust, and known respiratory irritants.”         (Tr. at 16.)     These

purported limitations identified by Dr. Fkiaras are potentially

at odds with the ALJ’s conclusion that plaintiff could perform

“medium work,” which requires “frequent lifting or carrying of

objects weighing up to 25 pounds.”        20 C.F.R. § 416.967(c).        The

ALJ accorded “little weight” to Dr. Fkiaras’s opinion, finding

that there was “not adequate support in the [record] for the

extent of the restrictions this one-time examiner” identified.

(Tr. at 16.)    Further, the ALJ noted that Dr. Fkiaras’s opinion

was “not supported by treatment records or a supportive

statement from a treating doctor.”        (Id.)




                                     13
Case 1:20-cv-00127-KAM Document 21 Filed 11/04/20 Page 14 of 18 PageID #: 429



           Dr. Fkiaras’s opinion was based on a one-time

consultative exam, and the ALJ was within her discretion to

accord it little weight if it was unsupported.          However, Dr.

Fkiaras’s opinion was the only opinion in the record regarding

plaintiff’s physical limitations.         As the ALJ acknowledged, the

record contained “very sparse medical evidence.”           (Id.)   The

questions, then, are (1) how, without relying on any medical

opinion evidence, the ALJ came to the conclusion that plaintiff

could perform “medium work,” and (2) whether that conclusion was

supported by substantial evidence.

           “The ALJ must build an accurate and logical bridge

from the evidence to [her] conclusion to enable a meaningful

review.”   Hickman ex rel. M.A.H. v. Astrue, 728 F. Supp. 2d 168,

173 (N.D.N.Y. 2010) (quotation omitted).         Here, it is not clear

how the ALJ reached the conclusion that plaintiff could perform

“medium work.”     Though this court takes no position as to

whether plaintiff could or could not perform “medium work,”

there is evidence in the record that appears consistent with the

limitations identified by Dr. Fkiaras, and that evidence was not

dealt with in the ALJ’s decision.         An MRI of plaintiff’s spine

in July 2016 revealed various bulging discs in plaintiff’s

spine.   (Tr. at 291.)     An x-ray in 2016 revealed “moderate

degenerative spondylosis (disc space narrowing and osteophyte

formation)” in plaintiff’s spine.         (Id. at 281.)    The ALJ


                                     14
Case 1:20-cv-00127-KAM Document 21 Filed 11/04/20 Page 15 of 18 PageID #: 430



mentioned this objective evidence, but at no point in the

decision did the ALJ grapple with it or explain why plaintiff

could perform “medium work,” which requires frequent lifting,

despite these apparent spinal issues.         Though the burden was on

plaintiff to demonstrate that he was not capable of working, “it

is incumbent upon the ALJ to provide a detailed rationale for

either rejecting the [plaintiff’s] limitations or deeming them

accommodated by the limitations stated as part of the RFC

assessment[.]”     Long v. Berryhill, No. 18-cv-1146, 2019 WL

1433077, at *4 (E.D.N.Y. Mar. 29, 2019).

           The Commissioner offers several arguments for why the

ALJ properly found that plaintiff was not disabled, including

that plaintiff’s course of treatment for his spine was

conservative.    (See ECF No. 19, Defendant’s Memorandum of Law

(“Def. Mem.”), at 7.)      But it is well-established that it is

improper to find that a claimant is “not physically disabled”

merely because a doctor “recommended only conservative physical

therapy[.]”    Shaw, 221 F.3d at 134.      The Commissioner also

points out that plaintiff told the ALJ that he could comfortably

lift 35 to 40 pounds, which is consistent with the requirements

of “medium work.”     (Def. Mem. at 8.)     The Commissioner is

correct that plaintiff’s own testimony can be persuasive

evidence that he is not disabled, but the ALJ’s decision did not

actually rely on that testimony, and so the “Commissioner’s


                                     15
Case 1:20-cv-00127-KAM Document 21 Filed 11/04/20 Page 16 of 18 PageID #: 431



attempt to rely on [it] in support of its argument . . .

constitutes a post-hoc rationalization for the ALJ’s ultimate

conclusion.”    Martinbeault v. Astrue, No. 07-cv-1297, 2009 WL

5030789, at *5 (N.D.N.Y. Dec. 14, 2009).

           To be clear, the court is not convinced that the ALJ’s

ultimate RFC conclusion, that plaintiff could perform “medium

work,” was incorrect.      The court, however, must remand where the

ALJ’s decision was not thoroughly explained in a manner that

allows the court to be comfortable that it was supported by

substantial evidence.      Remand is particularly appropriate where

further findings or explanation will clarify the rationale for

the ALJ’s decision.     See Pratts, 94 F.3d at 39.        The court finds

that in this case, requiring further clarification and reasoning

from the ALJ is appropriate.

           B. Schedule Disruptions

           The ALJ also found that Dr. Fkiaras provided no

explanation for his opinion that plaintiff would have “moderate-

to-severe schedule disruptions.”          (Tr. at 16.)   The ALJ was

correct that there was no explanation of Dr. Fkiaras’s opinion

regarding disruptions on the last page of his examination

report.   (Id. at 280.)     However, Dr. Fkiaras’s full report

provided a clear basis for the conclusion that plaintiff would

suffer from moderate or severe schedule disruptions.           Dr.

Fkiaras noted that plaintiff suffered daily abdominal pain as a


                                     16
Case 1:20-cv-00127-KAM Document 21 Filed 11/04/20 Page 17 of 18 PageID #: 432



result of being stabbed in the 1990s, and that plaintiff

reported a “history of ulcerative colitis since 2005.”            (Id. at

277.)   In addition. Dr. Fkiaras noted that plaintiff reported

suffering from diarrhea four to five times per day, and

occasionally up to ten times per day.         (Id.)   The court,

therefore, agrees with plaintiff that the ALJ should not have

discounted Dr. Fkiaras’s opinion regarding schedule disruptions,

without providing more explanation or citing specific evidence

in the record that contradicted Dr. Fkiaras’s opinion.

           The Commissioner contends that plaintiff reportedly

suffered from ulcerative colitis since 2005, but that he was

able to work, in spite of that condition, until 2015.            (See Def.

Mem. at 10.)    Again, that fact may ultimately be relevant to

whether plaintiff was disabled.        However, the ALJ’s purported

reasons for discounting Dr. Fkiaras’s opinion were inadequate,

and so remand is appropriate.       If plaintiff were indeed to

suffer from moderate-to-severe schedule disruptions, that may

alter the RFC analysis.      On remand, if the ALJ again disagrees

with Dr. Fkiaras’s opinion regarding schedule disruptions, the

ALJ should more fully address the medical evidence and the

portions of Dr. Fkiaras’s opinion described above.

                                Conclusion

               Because the court finds that the ALJ failed to

adequately build a roadmap for the RFC determination, remand for


                                     17
Case 1:20-cv-00127-KAM Document 21 Filed 11/04/20 Page 18 of 18 PageID #: 433



further proceedings is proper here.        Accordingly, plaintiff’s

motion for judgment on the pleadings is GRANTED, defendant’s

cross-motion for judgment on the pleadings is DENIED, and the

case is REMANDED for further proceedings consistent with this

Memorandum and Order.

           The Clerk of Court is respectfully directed to enter

judgment in favor of plaintiff and close this case.

SO ORDERED.

Dated:     Brooklyn, New York
           November 4, 2020

                                                   /s/
                                          Hon. Kiyo A. Matsumoto
                                          United States District Judge




                                     18
